DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 27 April 2022 in which claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 27 April 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl et al. (PG Pub US 2019/0191434 A1) in view of Marinier et al. (PG Pub US 2015/0358111) and Ye et al. (PG Pub US 2020/0163156 A1).
Regarding claims 1, 6, 11, 16, Hugl discloses a method, a user equipment (UE), a non-transitory computer readable-medium, and an apparatus for wireless communication.
a memory; and at least one processor, operatively coupled to the memory, the memory and the at least one processor configured to (fig. 6): 
receive a grant for downlink traffic (“UE interprets the DL and UL grants potentially different depending on whether they are transmitted on the common search space (CSS) or user-specific search space (USS)” [0035]), wherein the UE is capable of using a first modulation order corresponding to a first modulation and coding scheme (MCS) table and a second modulation order corresponding to a second MCS table (“64QAM operation (i.e., the 64QAM modulation and coding scheme MCS table) … 256QAM operation (i.e. 264QAM PUSCH MCS table)” [0035]); and 
decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether the grant is received in a UE-specific search space or a common search space (“for PUSCH operation if an UL grant is transmitted to a UE on CSS this signifies 64QAM operation (i.e., the 64QAM modulation and coding scheme MCS table) whereas if the UL grant is transmitted to the UE on the USS this always assumes 256QAM operation (i.e. 264QAM PUSCH MCS table)” [0035]).
However, Hugl does not explicitly disclose a grant for downlink traffic.
Nevertheless, Marinier discloses “the CQI table that may or should be used for an aperiodic CSI report may be tied to a search space in which the PDCCH or E-PDCCH including the grant with the aperiodic CSI request may be decoded. For example, the CQI table may correspond to a first CQI table (e.g., a legacy table) in case the grant may be decoded in a common search space, and to a second CQI table (e.g., a table suitable for HOM transmission) in case the grant is decoded in a device-specific or UE-specific search space” [0077], “downlink assignment grant” [0082], “a downlink assignment that may be received from the network” [0082].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a grant for downlink traffic because it will allow “providing improved downlink spectrum efficiency” [0014].
In addition, Hugl, Marinier discloses everything claimed as applied above. However, Hugl, Marinier does not explicitly disclose based on whether the grant indicates at least two repetitions of the downlink traffic.
Nevertheless, Ye discloses “the UE may not expect 64QAM MCS usage if the maximum number of MPDCCH repetitions in the UE-specific search space (UESS), Rmax, is greater than a predefined integer N, e.g. N=8” [0021], “the 64 QAM may only be supported when the number of repetitions for PDSCH is 1” [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have whether the grant indicates at least two repetitions of the downlink traffic because “the support of 64QAM can depend on the repetition number used for the PDSCH and machine type communication physical downlink control channel (MPDCCH)” [0021].
Regarding claims 2, 7, 12, 17, Hugl, Marinier, Ye discloses everything claimed as applied above. In addition, Hugl discloses the grant is received in the UE-specific search space; and wherein the UE is configured to decode the downlink traffic according to the first MCS table (“if the UL grant is transmitted to the UE on the USS this always assumes 256QAM operation (i.e. 264QAM PUSCH MCS table)” [0035]).
However, Hugl does not explicitly disclose based at least in part on a transport block size associated with the first MCS table.
Nevertheless, Marinier discloses “the MSC may be indicated using 5 bits in a downlink assignment. The five bits may map to a modulation order and transport block size (e.g., when tied to a resource block allocation that may also be signaled in the downlink assignment)” [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a transport block size associated with the first MCS table because it will allow “providing improved downlink spectrum efficiency” [0014].
Regarding claims 3, 8, 13, 18, Hugl, Marinier, Ye discloses everything claimed as applied above. In addition, Hugl discloses the grant is received in the common search space; and wherein the UE is configured to decode the downlink traffic according to the second MCS table and based at least in part on a transport block size associated with the second MCS table (“for PUSCH operation if an UL grant is transmitted to a UE on CSS this signifies 64QAM operation (i.e., the 64QAM modulation and coding scheme MCS table)” [0035]).
However, Hugl does not explicitly disclose based at least in part on a transport block size associated with the first MCS table.
Nevertheless, Marinier discloses “the MSC may be indicated using 5 bits in a downlink assignment. The five bits may map to a modulation order and transport block size (e.g., when tied to a resource block allocation that may also be signaled in the downlink assignment)” [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a transport block size associated with the first MCS table because it will allow “providing improved downlink spectrum efficiency” [0014].
Regarding claims 4, 9, 14, 19, Hugl, Marinier, Ye discloses everything claimed as applied above. However, Hugl does not explicitly disclose the grant is received in an overlap between the common search space and the UE-specific search space; and wherein the UE is configured to determine whether to decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether an MCS field of the grant includes a particular bit, wherein the particular bit indicates whether the grant is associated with the common search space or the UE-specific search space.
Nevertheless, Marinier discloses “multiple CQI tables may have overlapping modulation and coding scheme values and/or multiple MCS tables may also have overlapping values. In a downlink assignment, use of a value by the network that may overlap multiple MCS tables (e.g., the first and second MCS tables) may inform the device that for future feedback reports it should or may switch CQI tables to another that may have the same modulation and coding scheme value (e.g., should select one of the first or second CQI tables based on the indication of MCS table such as the first or second MCS tables being used). The reverse may also be applicable (e.g., where a device feeding back a value that may be overlapping two CQI tables may inform the network to switch tables in a future downlink assignment grant). As such, in an example, a downlink assignment that may be received from the network may include an indication of a particular MCS table to be used (e.g., the first or second MCS table). Based on that indication, for example, based on the MCS table identified by the indication, the device may determine which CQI tables to use (e.g., whether to use the first or second CQI tables)” [0082].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the grant is received in an overlap between the common search space and the UE-specific search space; and wherein the UE is configured to determine whether to decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether an MCS field of the grant includes a particular bit, wherein the particular bit indicates whether the grant is associated with the common search space or the UE-specific search space because it will allow “providing improved downlink spectrum efficiency” [0014].
Regarding claims 5, 10, 15, 20, Hugl, Marinier, Ye discloses everything claimed as applied above. However, Hugl does not explicitly disclose the grant is received in an overlap between the common search space and the UE-specific search space; and wherein the UE is configured to determine whether to decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on a preconfigured MCS table of the first MCS table or the second MCS table.
Nevertheless, Marinier discloses “multiple CQI tables may have overlapping modulation and coding scheme values and/or multiple MCS tables may also have overlapping values. In a downlink assignment, use of a value by the network that may overlap multiple MCS tables (e.g., the first and second MCS tables) may inform the device that for future feedback reports it should or may switch CQI tables to another that may have the same modulation and coding scheme value (e.g., should select one of the first or second CQI tables based on the indication of MCS table such as the first or second MCS tables being used). Based on that indication, for example, based on the MCS table identified by the indication, the device may determine which CQI tables to use (e.g., whether to use the first or second CQI tables)” [0082], “the MSC may be indicated using 5 bits in a downlink assignment. The five bits may map to a modulation order and transport block size (e.g., when tied to a resource block allocation that may also be signaled in the downlink assignment). In an embodiment, the mapping may be determined from a pre-configured set of tables” [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the grant is received in an overlap between the common search space and the UE-specific search space; and wherein the UE is configured to determine whether to decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on a preconfigured MCS table of the first MCS table or the second MCS table because it will allow “providing improved downlink spectrum efficiency” [0014].
Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (PG Pub US 2015/0312071 A1) in view of Marinier and Ye.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1, 6, 11, 16, Chen discloses a method, a user equipment (UE), a non-transitory computer readable-medium, and an apparatus for wireless communication.
a memory; and at least one processor, operatively coupled to the memory, the memory and the at least one processor configured to (fig. 13): 
receive a grant for downlink traffic (“The receiver 810-a may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, etc.)” [0089]), wherein the UE is capable of using a first modulation order corresponding to a first modulation and coding scheme (MCS) table and a second modulation order corresponding to a second MCS table (“legacy MCS table” and “a non-legacy MCS table and that uplink transmissions may support 256 QAM” [0093]); and 
decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether the grant is received in a UE-specific search space or a common search space (“the DCI configuration module 910 may determine which search space (or decoding candidate) the DCI is communicated in to identify the MCS table reference. If the DCI has a DCI format 0 and is communicated in a common search space, the DCI configuration module 910 may determine that the MCS table reference is associated with a legacy MCS table. If the DCI has a DCI format 0 and is communicated in a UE-specific search space, the DCI configuration module 910 may determine that the MCS table reference is associated with a non-legacy MCS table and that uplink transmissions may support 256 QAM” [0093]).
However, Chen does not explicitly disclose a grant for downlink traffic.
Nevertheless, Marinier discloses “the CQI table that may or should be used for an aperiodic CSI report may be tied to a search space in which the PDCCH or E-PDCCH including the grant with the aperiodic CSI request may be decoded. For example, the CQI table may correspond to a first CQI table (e.g., a legacy table) in case the grant may be decoded in a common search space, and to a second CQI table (e.g., a table suitable for HOM transmission) in case the grant is decoded in a device-specific or UE-specific search space” [0077], “downlink assignment grant” [0082], “a downlink assignment that may be received from the network” [0082].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a grant for downlink traffic because it will allow “providing improved downlink spectrum efficiency” [0014].
In addition, Hugl, Marinier discloses everything claimed as applied above. However, Hugl, Marinier does not explicitly disclose based on whether the grant indicates at least two repetitions of the downlink traffic.
Nevertheless, Ye discloses “the UE may not expect 64QAM MCS usage if the maximum number of MPDCCH repetitions in the UE-specific search space (UESS), Rmax, is greater than a predefined integer N, e.g. N=8” [0021], “the 64 QAM may only be supported when the number of repetitions for PDSCH is 1” [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have whether the grant indicates at least two repetitions of the downlink traffic because “the support of 64QAM can depend on the repetition number used for the PDSCH and machine type communication physical downlink control channel (MPDCCH)” [0021].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous nonstatutory double patenting rejection to claims 1, 6 are withdrawn in view of Applicant's amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        05/31/2022